ATTORNEY GRIEVANCE COMMISSION                                                                 *      IN THE
OF MARYLAND
                                                                                              *      COURT OF APPEALS

                                                                                              *      OF MARYLAND
v.
                                                                                              *      Misc. Docket AG No. 35
                                                                                                     September Term, 2021
JOHN ROBERT DISCAVAGE                                                                         *
                                                                                                     (No. C-15-CV-21-000239,
                                                                                              *      Circuit Court for
                                                                                                     Montgomery County)
                                                                                   ORDER

                      Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, John Robert Discavage, to suspend the Respondent from

the practice of law in Maryland for six months, stayed in favor of one year probation with

terms, for violating Rule 1.1 (competence), Rule 1.4(a)(1), (a) (4) and (b) (communication),

Rule 1.7 (conflict of interest – general rule), Rule 1.9(a) (duties to former clients), Rule

1.16(a)(1) (declining or terminating representation), Rule 8.4 (a) and (d) (misconduct) of

the Maryland Lawyers’ Rules of Professional Conduct, it is this 2nd day of June, 2022


                      ORDERED, by the Court of Appeals of Maryland, a majority concurring, that the

Respondent, John Robert Discavage, be suspended for six months from the practice of law

in the State of Maryland; and it is further


                      ORDERED, that, the suspension be, and hereby is, STAYED in favor of one year

of probation with the terms contained in the Probation Agreement.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                           /s/ Matthew J. Fader
                       2022-06-02 13:54-04:00                                                  Chief Judge


Suzanne C. Johnson, Clerk